Title: James P. Preston to Thomas Jefferson, 20 May 1818
From: Preston, James Patton
To: Jefferson, Thomas


          
            Sir
            Richmond
May 20th 1818
          
          From the determination of Mr Baldwin the late Engineer to withdraw from the service of the State, The President and Directors of the Board of Public works, are under the necessity of appointing a suitable person to supply the vacancy thus produced. Mr F. R. Hassler now of New Ark, New Jersey, is among others an applicant for the appointment. In his letter to the Secy of the Board in reference to the means of obtaining information respecting his qualifications, as an Engineer he says, “I take the liberty to name in this view the following; Brigadier General Joseph G, Swift, Mr Jefferson, and Mr Madison, former presidents of the United States who may remember me from my transactions relative to the Survey of the Coast.” This gentleman was formerly the Attorney General, and also the director of Roads, Bridges, and Canals for the Canton of Berne in Switzerland; I mention this fact respecting him in order to aid your recollection.
          
          Being convinced that you are frequently interrupted and harrassed by applications of this kind, I would not voluntarily have added to your trouble; but as you are perfectly acquainted with the important duties that the Engineer to the Board of Public works, will have to perform, in relation to the great object of internal improvements contemplated by the State & also of the consequent injuries that error or incapacity in the Engineer might produce to the Commonwealth, I trust my appology for the trouble thus imposed, by endeavouring to obtain the best information to aid the Board in making a proper selection, will be found in the responsibility which I owe to the Board and the Public, and in the justice due to the Applicants
          
            With every consideration of respect I have the honor to be your Obt Servt
            James P. Preston
          
        